Huaneng Power International, Inc. West Wing, Building C, Tianyin Mansion 2C, Fuxingmennan Street Xicheng District, Beijing The People's Republic of China Via Facsimile October 29, 2008 Mr. John Fieldsend Attorney-Adviser United States Securities and Exchange Commission 100 F Street, NE Washington, D.C. 20549, USA Facsimile Number: +1 (202) 772-9204 Phone Number: +1 (202) 551-3343 Re: Huaneng Power International, Inc. Annual Report on Form 20-F for the year ended December 31, 2007 Filed April 18, 2008 with file No. 1-13314 Dear Mr.
